Case:13-29105-EEB Doc#:46 Filed:10/03/19              Entered:10/03/19 14:56:37 Page1 of 3




                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO
 In re:                                 )
                                        )
 LILIAN DEL CARMEN HERNANDEZ,           ) Case No. 13-29105-EEB
 SSN: xxx-xx-3177                       )
                                        )
              Debtor.                   ) Chapter 7
                                        )

                      TRUSTEE’S MOTION TO EMPLOY BROKER


      Dennis W. King, Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of Lilian Del
Carmen Hernandez (“Debtor”), through his counsel, ONSAGER | FLETCHER | JOHNSON LLC seeks
to employ MacGuire & Associates, Inc. (“M&A”) and its broker/agent, Jim MacGuire
(“MacGuire”) as real estate broker to sell certain real property of the estate as follows:

                                       BACKGROUND

         1.      On November 15, 2013 (the “Petition Date”), Debtor filed for relief under chapter
7 of title 11 of the United States Code.

       2.      Trustee was the duly appointed chapter 7 trustee of Debtor’s bankruptcy estate.

      3.      Debtor did not schedule an interest in real property on her Schedule A/B of her
bankruptcy schedules filed with the Bankruptcy Court.

        4.      On September 30, 2014, Trustee filed his Final Account and Distribution Report
Certification that the Estate has been Fully Administered and Application to be Discharged. On
October 1, 2014, the case was administratively closed.

        5.     In February 2019, Trustee was informed by Debtor’s mother, Marina Peraza
(“Peraza”), through her counsel, of a pending lawsuit filed by Debtor against Peraza (the
“Ownership Dispute”) whereby Debtor asserted a 100% ownership in real property located at 5519
Eagle Street, Denver, Colorado 80239 (the “Property”) pursuant to a Quit Claim Deed executed
by Peraza, as grantor, to Debtor, as grantee (the “Deed”), which Deed was recorded in the real
estate records of the City and County of Denver on June 18, 2008 (prior to the Petition Date). In
the Ownership Dispute, Debtor sought to evict Peraza and take possession of the Property.

       6.     The Ownership Dispute was commenced by Debtor as a forcible entry and unlawful
detainer matter filed in Denver County Court, Case No. 19C52285. After Peraza filed
counterclaims that exceeded the County Court’s jurisdictional limits, including claims of
ownership of the Property, the case was subsequently removed to the District Court of the City
and County of Denver.
Case:13-29105-EEB Doc#:46 Filed:10/03/19                         Entered:10/03/19 14:56:37 Page2 of 3




       7.    On March 4, 2019, the United States Trustee (the “UST”) filed a Motion to Reopen
Under 11 U.S.C. § 350 (the “Reopen Motion”). On March 5, 2019, the Court granted the Reopen
Motion and Trustee was reappointed as the Chapter 7 trustee.

           8.       The Ownership Dispute is stayed pursuant to 11 U.S.C. § 362.

       9.     Debtor held sole title to the Property on the Petition Date. Pursuant to 11 U.S.C.
§ 541, Debtor’s interest in the Property became property of her bankruptcy estate. Because the
Property was not scheduled on Debtor’s bankruptcy schedules, the Property was not abandoned
upon closing of the bankruptcy case and remains property of the bankruptcy estate.

        10.    Trustee believes there is equity in the Property above the outstanding mortgages
against the Property. Accordingly, Trustee requests authority to employ M&A and MacGuire to
market the Property pursuant to the terms of the Listing Agreement attached hereto as Exhibit A.
The Listing Agreement provides for an original listing price of $305,000. 1

        11.     Any sale is contingent upon entry of an order from the Bankruptcy Court
authorizing a sale pursuant to 11 U.S.C. § 363(b). M&A and MacGuire understand that a sale of
the Property, and their right to commission or reimbursement of expenses, may be consummated
only after notice and Court approval. The Listing Agreement further provides that the Property is
being sold AS IS WHERE IS and without any representations or warranties of title.

        12.      M&A and MacGuire are fully qualified to perform the services for which they are
being employed, and their employment is in the best interest of the estate due to their expertise in
the real estate field.

        13.    As provided in the Listing Agreement, the fee to be charged by M&A and
MacGuire to sell the Property will not exceed a commission of six percent (6%) of the selling price
for the Property. Trustee will seek authority to compensate M&A and MacGuire at the time a
motion to approve sale of the Property is filed.

        14.     To the best of Trustee’s knowledge, M&A and MacGuire have no connection with
Debtor, the creditors, the U.S. Trustee, or any person employed by the U.S. Trustee, or any other
party in interest, and does not represent any interest adverse to the estate; except that: (a) M&A
and MacGuire have been employed by Tom H. Connolly, in his capacity as a Chapter 7 panel
trustee in other unrelated matters; (b) Connolly & Lofstedt, P.C. (“C&L”) was previously
employed by Trustee in this case; (c) Tom H. Connolly and Joli A. Lofstedt, P.C. were
shareholders of C&L; and (d) Joli A. Lofstedt is currently Of Counsel to Onsager | Fletcher |
Johnson LLC who was substituted in as counsel to Trustee in this case. See MacGuire’s Verified
Statement, attached hereto as Exhibit B.

       WHEREFORE, Trustee requests an order authorizing the employment of M&A and
MacGuire as real estate broker on the terms and conditions set forth herein, and for such other
and further relief as the Court deems proper.


1
    The listing price of $305,000.00 is estimated and may change upon Mr. MacGuire’s inspection of the Property.

                                                          2
Case:13-29105-EEB Doc#:46 Filed:10/03/19   Entered:10/03/19 14:56:37 Page3 of 3




Dated: October 3, 2019            Respectfully submitted,

                                  ONSAGER | FLETCHER | JOHNSON LLC

                                   s/ Joli A. Lofstedt
                                   Joli A. Lofstedt, #21946
                                   J. Brian Fletcher, #28629
                                   Gabrielle G. Palmer, #48948
                                   1801 Broadway, Suite 900
                                   Denver, Colorado 80202
                                   Ph: (303) 512-1123
                                   Fax: (303) 512-1129
                                   jbfletcher@OFJlaw.com
                                   gpalmer@OFJlaw.com

                                   Counsel for Trustee




                                     3
